334.



OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                        AUSTIN
     *It now ap axe that the a#wat 83.looatud by
souse ~111 ao. r76 iox salary AM will be laufriolont
to yaralt allaanoa 0r uoro the5 oae tlunbrod Isighty
Dollars (#IO) per year por ttatchar in a00r0ditea
aoh     r0r owmkt   0xgwiaa otdkharthan ealo&w-or
teaahare, and One tku%Imd i&%ty pollar;: ($ibo) in
unsoorodlSsd achoold. Pxoiathe budgetmlbsltted
by the schoola, it $0 a~pcrrelit tbtrt the 00&U Of Op
t5rat1on fmbracaain tboae 1tdiQll
                               hero %nomB*rmI(66
0.8. rue1, eta) OVBZ‘ pr0tiou0 yoar0, aad in mnw
wbt~068        the    (I-     wh     END fnNrFeiuit       to 00w
the awas       sham         br the bu@rtcl   8ubaittwl.


          *we foe1 pmapted         to salt the foll&wZrg questloa:
         Q. C. :Lorris,Chairsan,
~onorablti
f?onorablti                        pal".43
                                   pa@4


     ..
that llmltatlon,the State Superintendent may lncressethe
                  relmbureermnt ror ourrent ~rpensss other
mximua allowable relmbureenrsnt
than teacherrssalarlea within the saount
                                  amount allooatod by tka
f;gmture                          the firat year of the blen-
           for salary aid durix& the
    .

                                      Yours very truly